    Case: 19-70003    Document: 00515487721         Page: 1   Date Filed: 07/14/2020

 Case 3:12-cv-05112-N Document 41 Filed 07/13/20         Page 1 of 1 PageID 6402



                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130

                              July 14, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 19-70003      Wesley Ruiz v. Lorie Davis, Director
                        USDC No. 3:12-CV-5112

At the court’s directive, the mandate in the above is recalled.
                                  Sincerely,
                                  LYLE W. CAYCE, Clerk



                                  By: _________________________
                                  Monica R. Washington, Deputy Clerk
                                  504-310-7705
Ms. Tomee Morgan Heining
Ms. Karen S. Mitchell
Wesley Lynn Ruiz
